UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Health Care Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: May 31, 2010 Item 1. Schedule of Investments: Putnam Global Health Care Fund The fund's portfolio 5/31/10 (Unaudited) COMMON STOCKS (99.1%)(a) Shares Value Biotechnology (22.3%) Amgen, Inc. (NON) 761,400 $39,425,292 Amylin Pharmaceuticals, Inc. (NON) (S) 272,300 4,498,396 Arqule, Inc. (NON) 293,000 1,790,230 Auxilium Pharmaceuticals, Inc. (NON) (S) 800,800 23,047,024 AVEO Pharmaceuticals, Inc. (NON) 523,100 4,190,031 BioMarin Pharmaceuticals, Inc. (NON) (S) 346,900 6,771,488 Celgene Corp. (NON) 287,600 15,173,776 Dendreon Corp. (NON) (S) 868,970 37,713,298 Dyax Corp. (NON) 992,844 2,611,180 Genzyme Corp. (NON) 1,068,924 52,003,153 Human Genome Sciences, Inc. (NON) (S) 733,600 18,163,936 Idenix Pharmaceuticals, Inc. (NON) (S) 611,035 2,389,147 Ironwood Pharmaceuticals, Inc. (NON) (S) 574,739 6,747,436 Momenta Pharmaceuticals, Inc. (NON) 125,700 1,668,039 Onyx Pharmaceuticals, Inc. (NON) 172,600 3,847,254 OSI Pharmaceuticals, Inc. (NON) 75,800 4,349,404 Sinovac Biotech, Ltd. (China) (NON) 427,831 1,728,437 Theravance, Inc. (NON) 207,573 2,638,253 United Therapeutics Corp. (NON) (S) 352,200 18,039,684 Chemicals (0.3%) Codexis, Inc. (NON) 270,822 2,800,299 Food (0.1%) Mead Johnson Nutrition Co. Class A 28,500 1,405,620 Health-care services (13.8%) Aetna, Inc. 877,400 25,584,984 AmerisourceBergen Corp. (S) 318,600 9,965,808 Cardinal Health, Inc. 416,260 14,356,807 CIGNA Corp. 394,700 13,210,609 Coventry Health Care, Inc. (NON) 233,700 4,837,590 Laboratory Corp. of America Holdings (NON) (S) 68,000 5,141,480 McKesson Corp. 200,800 14,056,000 Omnicare, Inc. 591,300 14,847,543 Quest Diagnostics, Inc. 121,700 6,419,675 Sinopharm Group Co. (China) (NON) 310,800 1,216,252 Suzuken Co., Ltd. (Japan) 302,800 10,624,177 UnitedHealth Group, Inc. 392,500 11,409,975 WellPoint, Inc. (NON) 397,400 20,386,620 Medical technology (23.2%) Baxter International, Inc. 847,100 35,773,033 Becton, Dickinson and Co. (S) 226,200 16,128,060 Boston Scientific Corp. (NON) 549,900 3,326,895 China Medical Technologies, Inc. ADR (China) (S) 803,706 8,430,876 Covidien PLC (Ireland) 796,800 33,776,352 CSL, Ltd. (Australia) 343,176 9,134,835 Edwards Lifesciences Corp. (NON) (S) 184,070 9,301,057 Hospira, Inc. (NON) 144,700 7,533,082 Life Technologies Corp. (NON) 300,300 15,033,018 Medtronic, Inc. 1,281,100 50,193,498 Patterson Cos., Inc. (S) 404,000 12,002,840 Sirona Dental Systems, Inc. (NON) (S) 175,900 6,223,342 St. Jude Medical, Inc. (NON) 641,600 23,957,344 Synthes, Inc. 195 20,547 Thermo Fisher Scientific, Inc. (NON) 81,300 4,232,478 West Pharmaceutical Services, Inc. 189,600 7,460,760 Zimmer Holdings, Inc. (NON) 242,600 13,568,619 Pharmaceuticals (38.0%) Abbott Laboratories 1,245,900 59,255,004 Astellas Pharma, Inc. (Japan) 322,500 10,176,328 Bayer AG (Germany) 99,969 5,593,323 Cephalon, Inc. (NON) (S) 311,300 18,323,118 Eli Lilly & Co. (S) 170,100 5,577,579 GlaxoSmithKline PLC (United Kingdom) 1,521,554 25,452,270 Johnson & Johnson 612,600 35,714,580 Medicis Pharmaceutical Corp. Class A 207,500 4,811,925 Merck & Co., Inc. (NON) 849,600 28,623,025 Novartis AG (Switzerland) 606,710 27,510,810 Ono Pharmaceutical Co., Ltd. (Japan) 121,500 4,784,838 Perrigo Co. (S) 40,700 2,417,987 Pfizer, Inc. 4,985,001 75,921,565 Roche Holding AG (Switzerland) 378,567 51,986,508 Sanofi-Aventis (France) (S) 204,408 12,269,730 Somaxon Pharmaceuticals, Inc. (NON) (AFF) (S) 1,961,700 11,436,711 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 739,265 40,526,507 Retail (1.4%) CVS Caremark Corp. 470,700 16,300,341 Total common stocks (cost $901,628,470) SHORT-TERM INVESTMENTS (16.2%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 0.07% to 0.28% and due dates ranging from June 1, 2010 to June 21, 2010 (d) 168,472,776 $168,468,155 Putnam Money Market Liquidity Fund - 0.24% (e) 3,297,687 3,297,687 U.S. Treasury Bills for an effective yield 0.31%, March 10, 2010 (SEGSF) $801,000 799,026 U.S. Treasury Bills for an effective yield 0.23%, December 16, 2010 (SEGSF) 3,874,000 3,868,301 U.S. Treasury Bills for effective yields from 0.33 to 0.36%, November 18, 2010 (SEGSF) 3,200,000 3,194,003 Total short-term investments (cost $179,628,634) TOTAL INVESTMENTS Total investments (cost $1,081,257,104)(b) FORWARD CURRENCY CONTRACTS TO BUY at 5/31/10 (aggregate face value $115,273,244) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $13,535,029 $14,806,053 6/17/10 $(1,271,024) British Pound 25,912,616 27,097,045 6/17/10 (1,184,429) Danish Krone 13,778,247 14,435,650 6/17/10 (657,403) Euro 29,505,353 31,628,252 6/17/10 (2,122,899) Japanese Yen 16,850,714 16,167,268 6/17/10 683,446 Swiss Franc 10,453,997 11,138,976 6/17/10 (684,979) Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2009 through May 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $1,105,669,058. (b) The aggregate identified cost on a tax basis is $1,094,432,285, resulting in gross unrealized appreciation and depreciation of $235,658,015 and $54,625,446, respectively, or net unrealized appreciation of $181,032,569. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Purchase Sales Dividend Affiliates cost proceeds income Value Somaxon Pharmaceuticals, Inc. $13,620,769 $ $ $11,436,711 Totals $13,620,769 $ $ $11,436,711 Market values are shown for those securities affiliated at period end. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $161,550,224. The fund received cash collateral of $168,468,155 which is pooled with collateral of other Putnam funds into 24 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $61,510 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $235,860,821 and $276,836,343, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. At the close of the reporting period, liquid assets totaling $5,787,480 have been segregated to cover certain derivatives contracts. (S) Securities on loan, in part or in entirety, at the close of the reporting period. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 78.0 % Switzerland 7.2 Israel 3.7 Ireland 3.1 Japan 2.3 United Kingdom 2.3 France 1.1 China 1.0 Australia 0.8 Germany 0.5 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At May 31, 2010, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $769,923 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,920,735 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $4,810,168. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,800,299 $ $ Consumer staples 17,705,961 Health care 916,561,804 158,769,618 Total common stocks Short-term investments 3,297,687 176,329,485 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts to buy (5,237,288) Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts 683,446 5,920,734 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Health Care Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: July 29, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2010
